DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2021, with respect to the previously filed objections to the drawings, specification, and claims, as well as the previously filed 35 U.S.C. 112 claim rejections have been fully considered and are persuasive.
Drawing Objections
Figs. 8A and 8B have been amended to include the correct reference number, 2850, therefore the objection to these figures has been withdrawn.
Specification
The abstract of the disclosure has been lengthened to more than 50 words and the legal phraseology previously pointed out in the previous Office Action has been removed, therefore these objections have been withdrawn.
Claim Objections
Claims 20-21 and 32 have been amended as suggested in the previous Office Action, therefore the objections to these claims have been withdrawn.
Claim Rejections Under 35 U.S.C. 112
Claim 26 has been amended as suggested in the previous Office action, therefore the rejection against claim 26 is withdrawn. Similarly, claim 81 is not rejected as it contains the amended content of claim 26.
Claim Rejections Under 35 U.S.C. 102
Claim 20 has been amended to incorporate the allowable subject matter from claim 24 as set forth in the previous Office Action. Therefore the rejections against independent claim 20 and all claims depending from it are withdrawn.
Claim Rejections Under 35 U.S.C. 103
Claims 27-29 depend from the independent claim 20, which is considered to be allowable, as shown above, therefore the rejections against these claims are withdrawn.
Claims 30-34 depend from the independent claim 20, which is considered to be allowable, as shown above, therefore the rejections against these claims are withdrawn.
Claims 36-38 depend from the independent claim 20, which is considered to be allowable, as shown above, therefore the rejections against these claims are withdrawn.
New Claims
Examiner notes that the new claims 75-91 have basis in the original claims, and that the new independent claim 75 incorporates the limitations of claims 30, 31, 32, and 35, including the allowable subject matter of claim 35 that was previously indicated.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
These amendments are minor to fix an omission of the article “a” in the independent claims prior to the first mention of the proximal portion of the catheter shaft 
The application has been amended as follows: 
Claim 20, line 3, before “proximal” insert --a --
Claim 75, line 2, before “proximal” insert --a --

Allowable Subject Matter
Claims 20-23, 25-40, and 75-91 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims 1 and 75 filed on 06/21/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a first longitudinal bond extending 80% of the length of the inflatable balloon, in combination with the other limitations of the independent claim.
	The closest prior art is Lee et al. (PGPub US 2016/0375230 A1), which discloses a system for occluding vasculature of a subject (Fig. 2), the system comprising a catheter shaft (301 in Fig. 3a) comprising a proximal portion (near the balloon in Fig. 5) and a distal portion (near the control box), an inflatable balloon (301 in Fig. 3a) disposed on the proximal portion of the catheter shaft (301) and a time-delayed release mechanism (509 in Fig. 5) in communication with the inflatable balloon (302 in Fig. 3b, PP [0057]) wherein the inflatable balloon (302) comprises a first balloon chamber (303a) and a second balloon chamber (303b) the first and second chambers (303a and 303b) being formed by one or more of [i] fixedly attaching a first length of the inflatable balloon to the catheter shaft along a longitudinal axis of the catheter to form a longitudinal bond extending thereon or [ii] fixedly attaching a second length of the inflatable balloon to the catheter shaft along the longitudinal axis of the catheter to form a second longitudinal bond extending thereon. As can be seen in the cross-sectional view in Fig. 3b, each chamber has an inner length attached to the catheter shaft. Lee et al. further discloses that the inflatable balloon (302 in Fig. 3b) has an expanded configuration (claim 55) which, when advanced into a blood vessel and positioned adjacent blood vessel ostia of the subject, is sized to occlude the blood vessel ostia (Fig. 2) while allowing blood flow over the catheter shaft (301, PP [0010]) wherein the distal portion (near the control box in Fig. 5) is configured to remain outside a body of the subject when the proximal portion (near the balloon) is positioned adjacent blood vessel ostia of the subject (Fig. 5) and wherein the time-delayed release mechanism is configured to collapse the inflatable balloon (PP [0057]) after a pre-determined amount of time following expansion of the inflatable balloon. The broadest reasonable interpretation of “configured to collapse” includes manual deflation of the balloon by the user after a pre-determined amount of time, therefore.
	However, Lee et al. fails to disclose the length of the first longitudinal bond with respect to the total length of the balloon. As described in PP [0076] of the present application, the requirement that the longitudinal bonds be less than 100% the length of the inflatable balloon allows the first and second balloon chambers to be in fluid communication with each other. Furthermore, the prior art of record does not suggest any motivation to modify the Lee et al. disclosure to arrive at this feature.
With respect to claim 75, the prior art does not disclose or render obvious at the effective filing date of the invention: the features of one or more position indication features disposed on the expandable balloon, wherein the one or more position indication features comprises one or more radio-opaque longitudinal markers wherein the one or more radio-opaque longitudinal markers are configured to change from a straight configuration to a bowed configuration when the expandable balloon is expanded adjacent blood vessel ostia of the subject, in combination with the other limitations of the independent claim.
	The closest prior art is Lee et al. (PGPub US 2016/0375230 A1), which discloses a system for occluding vasculature of a subject (Fig. 2), the system comprising a catheter shaft (301 in Fig. 3a) comprising a proximal portion (near the balloon in Fig. 5) and a distal portion (near the control box), an inflatable balloon (301 in Fig. 3a) disposed on the proximal portion of the catheter shaft (301) and a time-delayed release mechanism (509 in Fig. 5) in communication with the inflatable balloon (302 in Fig. 3b, PP [0057]) wherein the inflatable balloon (302) comprises a first balloon chamber (303a) and a second balloon chamber (303b) the first and second chambers (303a and 303b) being formed by one or more of [i] fixedly attaching a first length of the inflatable balloon to the catheter shaft along a longitudinal axis of the catheter to form a longitudinal bond extending thereon or [ii] fixedly attaching a second length of the inflatable balloon to the catheter shaft along the longitudinal axis of the catheter to form a second longitudinal bond extending thereon. As can be seen in the cross-sectional view in Fig. 3b, each chamber has an inner length attached to the catheter shaft. Lee et al. further discloses that the inflatable balloon (302 in Fig. 3b) has an expanded configuration (claim 55) which, when advanced into a blood vessel and positioned adjacent blood vessel ostia of the subject, is sized to occlude the blood vessel ostia (Fig. 2) while allowing blood flow over the catheter shaft (301, PP [0010]) wherein the distal portion (near the control box in Fig. 5) is configured to remain outside a body of the subject when the proximal portion (near the balloon) is positioned adjacent blood vessel ostia of the subject (Fig. 5) and wherein the time-delayed release mechanism is configured to collapse the inflatable balloon (PP [0057]) after a pre-determined amount of time following expansion of the inflatable balloon.
	Mafi (PGPub US 2014/0222093 A1), another close piece of prior art, further teaches a balloon (50 in Fig. 1) disposed on the distal end of a catheter shaft (17) composing a plurality of position indication features (100 in Fig. 3) disposed on the balloon body, wherein the one or more position indication features (100) comprises one or more radio-opaque longitudinal markers (PP [0037]). As shown in Fig. 3, the markers taught by Mafi are aligned longitudinally with respect to the balloon’s length, parallel to the longitudinal axis (L in Fig. 1) set forth by the catheter shaft (17).
	However, since the balloon taught by Mafi is not intended to expand and bend into a bulged configuration when expanded adjacent blood vessel ostia of the subject, Mafi fails to specifically disclose that the one or more radio-opaque longitudinal markers are configured to change from a straight to a bowed configuration upon expansion into these lumen. Furthermore, while Lee et al. discloses the use of radio-opaque markers (PP [0049]) while stressing their importance as position indication means during deployment (PP [0046]), these contemplated markers are situated solely on the catheter shaft and therefore would not be able to move from a straight to a curved configuration upon expansion of the balloon. Lee et al. further fails to disclose that the balloon is capable of bulging/bending upon expansion. Therefore, the prior art of record does not suggest any motivation to modify the Lee et al. and Mafi references to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771